FILED
                                                                               October 26, 2022
                                                                                EDYTHE NASH GAISER, CLERK

                            STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
                          SUPREME COURT OF APPEALS


In re T.P. and H.P.

No. 22-0231 (Pocahontas County 20-JA-10 and 20-JA-12)



                              MEMORANDUM DECISION


        Petitioner Father Z.P. 1 appeals the Circuit Court of Pocahontas County’s March 11, 2022,
order terminating his parental and custodial rights to T.P. and H.P. 2 Upon our review, we
determine that oral argument is unnecessary and that a memorandum decision affirming the
circuit court’s order is appropriate. See W. Va. R.A.P. 21.

        In December of 2020, the Department of Health and Human Resources (“DHHR”) filed a
petition alleging that petitioner had abandoned the children in the care of inappropriate
caregivers. The DHHR alleged that the children were cared for by their maternal grandparents
who medically neglected and physically abused them. Then-five-year-old T.P. suffered from an
infection in his face, which went untreated for several months resulting in substantial tissue loss
around his nose and lips. 3 Then-seven-year-old H.P. was diagnosed with severe scoliosis for
which the grandparents did not maintain regular appointments. Both children were malnourished
and diagnosed with anemia. Another child in the home, who is not at issue in this appeal, was in
remission from leukemia, for which the grandparents did not maintain scheduled medical
appointments. Petitioner was a resident of Pennsylvania at all times relevant to these
proceedings. In February of 2021, petitioner stipulated to the allegations in the petition, and the
circuit court adjudicated him as an abusing parent. Petitioner was granted an improvement period
in April of 2021 and later granted extensions to that improvement period.

       1
        Petitioner appears by counsel R. Grady Ford. The West Virginia Department of Health
and Human Resources appears by counsel Patrick Morrisey and Andrew Waight. Michael R.
Whitt appears as the children’s guardian ad litem.
       2
       We use initials where necessary to protect the identities of those involved in this case.
See W. Va. R.A.P. 40(e).
       3
         T.P.’s treating physician would later describe T.P.’s injuries as the worst case of child
abuse and neglect that did not result in the child’s death that she personally witnessed in her
fifteen-year career.



                                                1
        The circuit court held two dispositional hearings in December of 2021 and February of
2022 and issued an order terminating petitioner’s parental rights to the children on March 4,
2022. In so doing, the court first considered the special needs of the children. It noted that T.P.
had undergone major surgery to correct the preventable facial deformities that he suffered while
in the care of his grandparents and may require additional surgery in the future. It also heard
evidence that H.P. was required to wear a back brace twenty-three hours per day to correct her
scoliosis and would need surgery in the coming years. The court reasoned that both children
required a heightened level of care and supervision to ensure their needs were met.

        The court also considered evidence that petitioner’s relationship with the children was
minimal prior to the filing of the petition. The mother testified that petitioner exercised care and
custody of the children for a single month in 2016, when T.P. was “only six (6) months old.” In
2017, petitioner was incarcerated in Pennsylvania for arson, fleeing, and possession of drug
paraphernalia, and remained incarcerated until September of 2020, approximately three months
prior to the filing of the petition, during which time petitioner had no contact with the children.
The court heard evidence that petitioner was subject to the conditions of parole in Pennsylvania
following his release and was involved with Pennsylvania’s child protective services (“CPS”)
regarding his custody of another child, who is not at issue in this appeal. The evidence showed
that petitioner was compliant with the terms of his parole during the proceedings and compliant
with Pennsylvania’s CPS requirements. Petitioner’s other child was placed in his custody during
these proceedings.

        The circuit court found that petitioner did not substantially comply with the terms and
conditions of his post-adjudicatory improvement period because he failed to participate in
parenting and substance abuse evaluations, random drug screening, 4 and adult life skills or
parenting classes related to children with special needs. 5 The evidence showed that petitioner
was scheduled to visit the children once every two weeks, beginning in April of 2021, but
petitioner did not engage in regular visitation with the children. The court noted that petitioner’s
travel was restricted due to the terms of his parole, but the evidence showed that he did not
request permission to travel to West Virginia for visitation with the children until October of
2021. Petitioner attended only two in-person visitations with the children. Petitioner was also
afforded scheduled telephone visitation with the children, which he admitted he often missed or
canceled. As a result of petitioner’s lack of contact with the children, they did not wish to have
continued phone contact with him. Ultimately, the circuit court determined that petitioner failed
to fully participate in his improvement period. Considering the lack of petitioner’s participation


       4
       The circuit court acknowledged that petitioner was participating in one drug screen per
month as a condition of his parole in Pennsylvania but observed that those results were not
produced to the court.
       5
        The circuit court acknowledged that petitioner received parenting instruction in
Pennsylvania but noted that the instruction was generalized parenting and not directed toward
children with special needs.



                                                 2
and the children’s placement in foster care for fourteen months during the proceedings, the court
concluded that there was no reasonable likelihood that the conditions of neglect and abuse could
be substantially corrected in the near future and that it was necessary for the children’s welfare to
terminate petitioner’s parental and custodial rights. Petitioner now appeals the circuit court’s
order. 6

        On appeal from a final order in an abuse and neglect proceeding, this Court reviews the
circuit court’s findings of fact for clear error and its conclusions of law de novo. Syl. Pt. 1, In re
Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011). Petitioner argues that the circuit court erred in
terminating his parental rights rather than imposing a less-restrictive dispositional alternative,
such as a post-dispositional improvement period. 7 We disagree. The circuit court found that
petitioner failed to abide by the terms of his post-adjudicatory improvement period. While we
acknowledge that petitioner participated in proceedings in Pennsylvania and was apparently
successful with another child, it is clear that petitioner failed to foster a bond with the children
involved in these proceedings. The record provides that petitioner did not request permission
from his parole officer to travel to West Virginia until October of 2021, six months after the
improvement period was granted, and visited the children only twice during the entirety of the
proceedings. Moreover, petitioner admitted that he failed to maintain a telephone visitation
schedule with the children, and “[w]e have previously pointed out that the level of interest
demonstrated by a parent in visiting his or her children while they are out of the parent’s custody
is a significant factor in determining the parent’s potential to improve sufficiently and achieve
minimum standards to parent the child.” In re Katie S., 198 W. Va. 79, 90 n.14, 479 S.E.2d 589,
600 n.14 (1996) (citations omitted).

        Petitioner contends that he could form a bond with the children if granted additional time
in an improvement period. However, we agree with the circuit court that petitioner’s efforts in
his post-adjudicatory improvement period did not warrant additional time. West Virginia Code §
49-4-610(9) restricts circuit courts from granting improvement periods that would result in the
children being in foster care “more than fifteen months of the most recent twenty-two months,
unless the court finds compelling circumstances by clear and convincing evidence that it is in the
child’s best interests to extend the time limits.” Here, where the children had been in foster care
for fourteen months at the time of the final dispositional hearing and petitioner failed to abide by
a visitation schedule that was necessary to foster a bond between himself and the children, we
find no error in the circuit court’s denial of petitioner’s motion for a post-dispositional
improvement period.




       6
          The mother’s parental and custodial rights were also terminated below. According to the
parties, the permanency plan for the children is adoption in their current placement.
       7
         Petitioner filed a motion for a post-dispositional improvement period before the circuit
court in December of 2021.




                                                  3
        Further, we find no error in the circuit court’s decision to terminate petitioner’s parental
and custodial rights. The court found that petitioner failed to follow through with a reasonable
family case plan designed to remedy the conditions of neglect and abuse, which supports its
finding that there was no reasonable likelihood that the conditions of neglect and abuse could be
substantially corrected in the near future. See W. Va. Code § 49-4-604(d)(3) (providing that there
was no reasonable likelihood that the conditions of neglect or abuse can be substantially
corrected when “the abusing parent . . . [has] not responded to or follow[ed] through with a
reasonable family case plan”). The court’s findings are fully supported by the record and were
sufficient to terminate petitioner’s parental and custodial rights. See id. § 49-4-604(c)(6)
(authorizing the termination of parental rights upon such findings); See also Syl. Pt. 5, In re
Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011) (holding that “[t]ermination of parental rights .
. . may be employed . . . when it is found that there is no reasonable likelihood . . . that the
conditions of neglect or abuse can be substantially corrected”). Accordingly, we find petitioner is
entitled to no relief in this regard.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
March 11, 2022, order is hereby affirmed.

                                                                                         Affirmed.

ISSUED: October 26, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                                 4